Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 2 have stated two identical chemical structures (with a minor difference) wherein the negative ion pair of X is chemically bonded in one structure and territorially bonded in the other (claim 2) structure. Even though, the teaching of prior art(s) of record anticipates and renders them obvious, however, the intended significance, or difference, of these representations is not known, as far as the claims are concerned. Applicant is required to clarify this ambiguity.  For the purpose of examination, this two representation are treated as equivalent. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel (US 4,544,756).
	Regarding claims 1-3, Patel teaches a mixture of zwitterionic imidazolinium surfactants (a cationic surfactant as well) with the identical structural limitations of the instant claims, such as 1-(2-aminoethane)-2-alkayl-3-succinyl imidazole salt as shown below;  
                      
    PNG
    media_image1.png
    189
    437
    media_image1.png
    Greyscale
  and
1-(2'-akylamido ethane)-2-alkyl-3-sucinyl imadzole salt wherein R is an unsaturated or saturated alkyl radical containing 12 to 22 carbon atoms. R is unsaturated C18 alkyl groups when tall oil containing oleic and linoleic acids is used; [C.2: 45-67, C.2: 1-5],
                       
    PNG
    media_image2.png
    193
    461
    media_image2.png
    Greyscale

Wherein p=1  and  X=CO2.   Note that the double bond and positive charge in Patel is
Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 11c  2 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim). 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zeman et al. (US 6,458,343 B1) in view of Patel (US 4,544,756).
Regarding claims 1-4, Zeman teaches: “present invention relates to quaternary ammonium compounds and formulations thereof useful as, for instance, paper debonders, fabric Softeners, hair conditioners, skin conditioners, paper deinking and ink floatation agents, asphalt emulsion agents, corrosion inhibitor agents, ore floatation agents, pesticide emulsion agents, car drying aid Sprays, drilling fluid additives, and the like”; [1: 10-17].  Zeman’s composition comprises zwitterionic imidazolinium surfactant and quaternary ammonium surfactants (claim 4) such as dialkyldimethyl ammonium compound such as ditallowdimethylammonium chloride as instantly claimed.; [26: 55-65]. 
	Regarding claims 1-2,  Zeman does not teach the same instantly claimed imidazolinium zwitterionic compound.  However, The related art of Patel et al. teaches this ingredient.  At the time before the effective filling date of invention, it would have 
	Regarding claims 5-9,  Zeman teaches nonionic (alkoxylated fatty acid) cationic (i.e. quaternary ammonium) and zwitterionic surfactants in total amounts of 80 w%; [45: example 2]. However, it does not teach the ratio of cationic to zwitterionic surfactants (claims 5-6).  This is construed as a routine laboratory practice wherein this ration would be adjusted depending the intended extent of softening and debonding quality of paper as desired.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zeman et al. (US 6,458,343 B1) Patel (US 4,544,756), as applied to claim 7, and further in view of Jimenez (US 2003/0056917 A1).
Regarding claim 10, Zeman does not teach the charge density of debonder composition.  However, according the analogous art of Jimenez this value is an adjustable compositional variable/parameter depending on the amount of charged molecules and their molecular weight which could be adjustable as a routine experimentation for desired quality of final paper product.  A corresponding charge density by Jimenez is 0.20-0.21 eq/mg; [34].
                                   Relevant art cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Jimenez (US 2003/0056917 A1) on PTO form 892.
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Mohammad Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 9 AM- 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.R.A./
Examiner, Art Unit 1767
2022/03/25